By the Court

Stephens, J.,
delivering the opinion.
1. Where a promissory note does not state that it is given for any consideration, not even for value received, is an addition to it, stating truly that it is given for a certain tract of land, a material alteration? The addition is a material alteration just as certainly as the note is a material paper. Waiving the question as to the validity of the note, without *132the statement of any consideration, its effect was changed by stating that its consideration was a tract of land. The fact is a material fact, for it gives the vendor a lien on the land for the payment of the debt, and the statement of the fact in the note is a material statement, for it furnishes evidence of a material fact. Now, the whole force and effect of the note itself is only as evidence. It is not the debt, but only the appointed evidence of the debt. If the holder of the note, without the consent of the maker, adds anything which is material to the evidence thus appointed, he makes evidence for himself just as effectually as if he were to forge the whole note. Whether the forged addition states the truth is just as important as whether a forged note states the truth. If one man should forge a due-bill on another, acknowledging a debt of a hundred dollars, he would not be saved from the crime of forgery, nor save the paper from total condemnation in a Court of justice, by showing that the money really was due according to the statement in the forged paper. So, the truth of any statement added to the note cannot save the addition from being material, nor save the whole paper from the fate of a forged paper. When the holder of a paper tampers with it by putting a material addition to it, he vitiates the whole paper. We do not say that he cancels the debt which is evidenced by the note, but we do say that he must recover it on other evidence than that which was appointed by the parties, but which has been put in disrepute by his own act. The note is cancelled. We do not think there was any error in the charge on this point.
2. Nor do we think that there was any error in the charge, that on the point of the execution of this note, the answer of the makers could not be overcome except by two witnesses, or one witness aided by corroborating circumstances. Such is certainly the general rule in equity, in relation to the effect of an answer which is responsive, and we see nothing to vary the rule in this case. The answer on the point is directly responsive to the bill.
Judgmens affirmed.